DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply filed 6/10/2021 has been reviewed. Claims 1, 2, and 4-10 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0136280 (Hsiao hereinafter) in view of US 2006/0013706 (Ishida hereinafter).
Regarding claim 1, Hsiao teaches a sealed refrigerant compressor (Figure 1 and ¶ 4) that discloses a crankshaft including a main shaft part and eccentric shaft part (¶ 5 with Figure 1 shows the eccentric crankshaft with a main part and eccentric part), a cylinder (Cylinder 5); a 
Hsiao is silent with respect to the crankshaft including an oil feeding passage, and accounting for said oil feeding passage when balancing the rotor system. It should be noted that Figure 1 appears to show an oil feed passage in the shaft with dashed lines however Hsiao is not clear in their description.
Ishida teaches a compressor with oil lubrication that discloses a crankshaft with an oil feeding passage (Figure 1, passage 3135 in the crankshaft). The resultant combination would be such that the rotor is provided with a balance hole which adjusts an unbalanced load caused by a structure of the main shaft part, wherein the balance hole is provided in a semicircular column region of the rotor which is located on a side opposite to the position of center of mass of the oil feeding passage, with respect to the center axis of the main shaft part which is located between the balance hole and the position of center of mass of the oil feeding passage. Hsiao in ¶ 22-23 is clear that the rotating components as a whole are balanced by an iterative operation therefore the balancing as claimed is being treated as a result effective variable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crankshaft of Hsiao with the oil feeding passageway of Ishida to ensure proper lubrication is provided to the rotating components,
Regarding claim 4, Hsiao’s modified teachings are described above in claim 1 where the combination of Hsiao and Ishida would further disclose that in a case where a radial line 
Regarding claim 5, Hsiao’s modified teachings are described above in claim 4 where the combination of Hsiao and Ishida would further disclose that the hole is provided within at least one of a sector column region in a range of 5 to 40 degrees with respect to the reference line and a sector column region in a range of 140 to 175 degrees with respect to the reference line, in the semicircular column region of the rotor. As stated above in claims 1 and 4 the specific location of the balancing aspects of Hsiao are a result effective variable determined by the rotating components and optimized by the a program as disclose din ¶ 23 of Hsiao
Regarding claim 7, Hsiao’s modified teachings are described above in claim 1 where Hsiao further discloses that  the balance hole extends along a direction of a rotation axis of the rotor (Figures 5A-7 of Hsiao show these locations).
Regarding claim 8, Hsiao’s modified teachings are described above in claim 1 where Hsiao further discloses that the balance hole is a blind hole with a bottom surface or a through- hole (Holes 22/42 of Hsiao in Figures 5A-7 and ¶ 21-23).
Regarding claim 9, Hsiao’s modified teachings are described above in claim 1 where Hsiao further discloses that the balance weight hole adjusts an unbalanced load generated by a 
Regarding claim 10, Hsiao teaches a refrigerant system (¶ 4) that discloses the use of the sealed compressor of claim 1 (Please refer to the combination made in claim 1 above).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0136280 (Hsiao) in view of US 2006/0013706 (Ishida) and further in view of US 2013/0140938 (Kaiser hereinafter).
Regarding claim 2, Hsiao’s modified teachings are described above in claim 1 but are silent with respect to the rotor includes a balance weight.
However, Kaiser teaches an electric motor with balance weights (¶ 2 and 4) that discloses using balance weights in their rotor (¶ 25). The resultant combination would utilize the balance weights to maintain rotor balance in place of the removed material of Hsiao.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the counter balancing of Hsiao’s rotor with the counter balance weights of Kaiser to allow for heavier weighting to be used without increasing the number of laminations. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0136280 (Hsiao) in view of US 2006/0013706 (Ishida) and further in view of 2014/0265717 (Boxberg hereinafter).
Regarding claim 6, Hsaio’s modified teachings are described above in claim 1 but are silent with respect to the balance hole being provided in an iron core of the rotor.
However, Boxberg teaches an internal rotor electric motor that discloses forming the rotor out of laminations made of iron (¶ 19). The resultant core would have the laminations of Hsaio’s rotor being iron based per Boxberg’s teachings such that the balance hole is provided in an iron core of the rotor.
.

Response to Arguments
Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejection of claim 1 over the combination of US 2008/136280 (Hsiao) in view of US 2006/0013706 (Ishida) has been reviewed and found to not be persuasive. The specific argument is that the combination of Hsiao and Ishida fails to teach accounting for “an unbalanced load caused by a structure of the main shaft part” when positioning the balance hole of the rotor. Applicant cites ¶ 22-23 of Hsiao and states that Hsiao does not take imbalance of the shaft into account and what forces they do account for is only 3 forces shown in Figure 7. Applicant appears to have only accounted for the Hsiao reference when making their arguments and have not taken the full combination into account. The first line of ¶ 22 of Hsiao states, “Due to the eccentric shaft design of motor rotor 10 in the compressor, it requires a corresponding counterweight balance to let the rotor 10 attain dynamic balancing during rotation, thereby reducing the vibration and noise of rotor 10.” It can be seen that while Figure 7 shows resultant forces, there are more sub forces that are summed together to obtain these resultant forces. Furthermore, the combination with Ishida to place the external oil passageways on the shaft for lubrication would alter the resultant forces in a manner that will affect the resultant forces shown in Figure 7 of Hsiao. Hsiao clearly accounts for the entire imbalance of the rotator and shaft of their pump therefore any alterations to the shaft will be accounted for by the weights of Hsiao. For at least this reason, Applicant’s arguments regarding claim 1 and further dependent claims are not found to be persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746